Citation Nr: 0024746	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-13 737	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, 
California


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
private medical services incurred at Desert Hospital on 
December 13, 1997.

(The issues of entitlement to an increased rating for 
chondromalacia patella, left, with pre-patellar synovitis and 
an increased rating for chondromalacia patella, right, status 
post debridement will be considered in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
July 1978.

By letter dated April 1998, the Department of Veterans 
Affairs (VA) Medical Center in Loma Linda, California (agency 
of original jurisdiction or AOJ) notified the veteran that 
she was not entitled to reimbursement for unauthorized 
private medical treatment she received in December 1997 at 
Desert Hospital.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court'). 


FINDINGS OF FACT

1. Service connection is in effect for chondromalacia 
patella, left, with para-patellar synovitis, and for 
chondromalacia patella, right, status post debridement.  A 
20 percent rating is in effect for each disability.

2. The veteran was treated at Desert Hospital on December 13, 
1997 for abdominal pain associated with vomiting.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran was seen in the emergency room of Desert Hospital 
on December 13, 1997.  She complained of three months of 
episodes of abdominal pain that had been worse over the past 
couple of days associated with some vomiting.  She also 
reported having some diarrhea, but denied any fever.  It was 
noted that she had a history of irritable bowel and that she 
had an ultrasound that showed she had some gallstones.  She 
was treated with an intravenous saline and given medications 
with marked improvement in her symptoms.  The diagnoses were 
acute abdominal pain, irritable bowel and history of 
cholelithiasis.

The veteran was admitted to a VA hospital on December 15, 
1997.  She was still complaining of abdominal pain radiating 
across her upper abdomen.  During the hospitalization, she 
underwent a laparoscopic cholecystectomy

In April 1998, the veteran's claim was disapproved on the 
basis that the emergency room she received was not emergent.  

The veteran has been granted service connection for 
chondromalacia patella, left, with para-patellar synovitis, 
and for chondromalacia patella, right, status post 
debridement.  

Analysis 

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service- 
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; or 
(4) for any illness, injury, or dental condition in the case 
of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of such care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training; (b) that a medical 
emergency existed and delay would have been hazardous to life 
or health; and (c) that no VA or other Federal facilities 
were feasibly available and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused. 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(1998) [formerly 38 C.F.R. § 17.80].  

Failure to satisfy any one of the three criteria listed above 
precludes the VA from paying unauthorized medical expenses 
incurred at a private hospital.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993).

The veteran is seeking reimbursement for medical expenses she 
incurred in December 1997 for complaints of abdominal pain.  
Although service connection is in effect for a bilateral knee 
disability, there is no indication in the record that the 
abdominal pain was aggravating her service-connected 
disabilities.  In addition, it is significant to point out 
that it has been concluded that the care she received at the 
private hospital was not emergent in nature.  

In order to obtain reimbursement for the cost of the 
treatment the veteran received at Desert Hospital on December 
13, 1997, all three criteria set forth above must be met.  
Since the treatment was not emergent, the claim must be 
denied.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  





ORDER

The claim for payment of unauthorized medical expenses 
incurred at Desert Hospital on December 13, 1997 is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

